


Exhibit 10.6


OUTSIDE DIRECTOR COMPENSATION POLICY
RESONANT INC.
(Revised Effective as of August 6, 2015)


Resonant Inc. (the “Company”) believes that the granting of equity and cash
compensation to members of its Board of Directors (the “Board,” and members of
the Board, “Directors”) represents a powerful tool to attract, retain and reward
Directors who are not employees of the Company (“Outside Directors”). This
Outside Director Compensation Policy (the “Policy”) is intended to formalize the
Company’s policy regarding cash compensation and grants of equity to its Outside
Directors. Unless otherwise defined herein, capitalized terms used in this
Policy will have the meaning given such term in the Company’s 2014 Omnibus
Incentive Plan (the “Plan”). Outside Directors will be solely responsible for
any tax obligations they incur as a result of the equity and cash payments
received under this Policy.
I.
ANNUAL RETAINERS

Each Outside Director will receive an annual retainer of $50,000 in cash for
serving on our board of directors. The Outside Director who serves as Chairman
of the Board or, if the Chairman of the Board is not an Outside Director, Lead
Independent Director, will receive an additional annual cash retainer of
$25,000. Outside Directors will be reimbursed for reasonable travel and other
expenses in accordance with the Company’s then current reimbursement policies.
II.
PAYMENT

Each annual retainer will be paid ratably on a fiscal quarterly basis to each
Outside Director who has served in the relevant capacity for the immediately
preceding fiscal quarter no later than thirty (30) days following the end of
such preceding fiscal quarter. For purposes of clarification, an Outside
Director who has served as an Outside Director or as Chairman of the Board or
Lead Independent Director, as applicable, during only a portion of the
immediately preceding fiscal quarter will receive a pro-rated payment of the
quarterly payment of the applicable annual retainer(s), calculated based on the
number of days such Outside Director has served in the relevant capacities.
III.
REVISIONS

The Board in its discretion may change and otherwise revise the terms of the
cash compensation granted under this Policy, including, without limitation, the
amount of cash and timing of unearned compensation to be paid on or after the
date the Board determines to make any such change or revision.
IV.
EQUITY COMPENSATION

Outside Directors will be entitled to receive all types of Awards under the
Plan, including discretionary Awards not covered under this Policy. Any Award
granted pursuant to this Policy will be subject to the other terms and
conditions of the Plan and form of award agreement approved for use under the
Plan. All grants of Awards to Outside Directors pursuant to this Policy will,
except as otherwise provided herein, be made in accordance with the following
provisions:
(a)
Initial Award. Each person upon first becoming an Outside Director will be
granted a Restricted Stock Unit Award of 24,000 Restricted Stock Units (the
“Initial RSU Award”) on the date of the first Board or Compensation Committee
meeting occurring on or after


1

--------------------------------------------------------------------------------




the date on which such person first becomes an Outside Director, whether through
election by the stockholders of the Company or appointment by the Board to fill
a vacancy; provided, however, that a Director who is an Employee (an “Inside
Director”) who ceases to be an Inside Director, but who remains a Director, will
not receive an Initial RSU Award. The shares underlying the Initial RSU Award
will vest as to one-half of the shares subject to such award on each of the
first and second anniversary of the commencement of the individual’s service as
an Outside Director, subject to continued service as a director through the
applicable vesting date.


(b)
Annual Award. Each Outside Director will be automatically granted a Restricted
Stock Unit Award with a Value of $50,000 (the “Annual RSU Award”), provided that
the number of Shares covered by the Annual RSU Award shall be rounded down to
the nearest whole Share, on the date of each annual meeting of stockholders
(each, an “Annual Meeting”), if, as of such Annual Meeting date, he or she will
have served on the Board as a Director for at least the preceding six
(6) months; provided that any Outside Director who is not continuing as a
Director following the applicable Annual Meeting will not receive an Annual RSU
Award with respect to such Annual Meeting. One-half of the shares underlying the
Annual RSU Award will vest on the earlier of (i) the day prior to the first
annual meeting of stockholders following the grant or (ii) one year from grant,
and one-half of the shares underlying the Annual RSU Award will vest on the
earlier of (i) the day prior to the second annual meeting of stockholders
following the grant or (ii) two years from grant, subject to continued service
as a director through the applicable vesting date.



(c)
Chairman or Lead Independent Director Awards. An Outside Director who serves as
Chairman of the Board or, if the Chairman of the Board is not an Outside
Director, Lead Independent Director, will receive the following additional
Awards:



(i)
Initial Award. The Outside Director upon first becoming Chairman of the Board or
Lead Independent Director will be granted a Restricted Stock Unit Award with a
Value equal to $25,000, pro rated based on the number of days remaining from the
date on which such Outside Director first becomes Chairman or Lead Independent
Director until the first anniversary of the Company’s last Annual Meeting (the
“Initial Chairman Award”), provided that the number of Shares covered by the
Initial Chairman Award shall be rounded down to the nearest whole Share, on the
date of the first Board or Compensation Committee meeting occurring on or after
the date on which such Outside Director first becomes Chairman or Lead
Independent Director; provided, however, that an Outside Director who is
Chairman of the Board and becomes Lead Independent Director, or is Lead
Independent Director and becomes Chairman of the Board, will not receive an
Initial Chairman Award as a result of such change in status. One-half of the
shares underlying the Initial Chairman Award will vest on the earlier of (i) the
day prior to the first annual meeting of stockholders following the grant or
(ii) one year from grant, and one-half of the shares underlying the Initial
Chairman Award will vest on the earlier of (i) the day prior to the second
annual meeting of stockholders following the grant or (ii) two years from grant,
subject to continued service as Chairman of the Board and/or Lead Independent
Director through the applicable vesting date.




2

--------------------------------------------------------------------------------




(ii)
Annual Award. The Outside Director who serves as Chairman of the Board or, if
the Chairman of the Board is not an Outside Director, Lead Independent Director,
will be automatically granted a Restricted Stock Unit Award with a Value of
$25,000 (the “Annual Chairman Award”), provided that the number of Shares
covered by the Annual Chairman Award shall be rounded down to the nearest whole
Share, on the date of each Annual Meeting, if, as of such Annual Meeting date,
he or she will have served on the Board as a Director for at least the preceding
six (6) months; provided that any Outside Director who is not continuing as a
Director following the applicable Annual Meeting will not receive an Annual
Chairman Award with respect to such Annual Meeting. One-half of the shares
underlying the Annual Chairman Award will vest on the earlier of (i) the day
prior to the first annual meeting of stockholders following the grant or
(ii) one year from grant, and one-half of the shares underlying the Annual
Chairman Award will vest on the earlier of (i) the day prior to the second
annual meeting of stockholders following the grant or (ii) two years from grant,
subject to continued service as Chairman of the Board and/or Lead Independent
Director through the applicable vesting date.



(d)
Value. For purposes of this Policy, “Value” means, with respect to any Annual
RSU Award, Initial Chairman Award or Annual Chairman Award, the fair market
value of the shares subject to the applicable award on the date of grant, as
computed in accordance with our Plan.



(e)
No Discretion. No person will have any discretion to select which Outside
Directors will be granted an Initial RSU Award, Annual RSU Award, Initial
Chairman Award or Annual Chairman Award under this Policy or to determine the
number of Shares to be covered by such Initial RSU Award, Annual RSU Award,
Initial Chairman Award or Annual Chairman Award, as applicable (except as
provided in subsection (f) below and pursuant to the Amendment and Termination
provisions of this Policy).



(f)
Revisions. The Board in its discretion may change and otherwise revise the terms
of Initial RSU Awards, Annual RSU Awards, Initial Chairman Awards and/or Annual
Chairman Awards granted under this Policy, including, without limitation, the
number of Shares subject thereto, to provide for Initial RSU Awards, Annual RSU
Awards, Initial Chairman Awards and/or Annual Chairman Awards of the same or
different type (e.g., Options, Restricted Stock Units, or other types of Awards)
granted on or after the date the Board determines to make any such change or
revision.



V.SECTION 409A
In no event will cash compensation under this Policy be paid after the later of
(i) the fifteenth (15th) day of the third (3rd) month following the end of the
Company’s fiscal year in which the compensation is earned, or (ii) the fifteenth
(15th) day of the third (3rd) month following the end of the calendar year in
which the compensation is earned, in compliance with the “short-term deferral”
exception under Section 409A of the Internal Revenue Code of 1986, as amended,
and the final regulations and guidance thereunder, as such may be amended from
time to time (together, “Section 409A”).  It is the intent of this Policy that
this Policy and all payments hereunder be exempt from or otherwise comply with
the requirements of Section 409A so that none of the compensation to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to be so exempt or
comply.

3

--------------------------------------------------------------------------------






VI.
AMENDMENT AND TERMINATION

The Board may at any time amend, alter, suspend or terminate the Policy.
VII.
EFFECTIVE DATE

This Policy is effective as of the date of its approval by the Company’s Board
of Directors on August 6, 2015.


Resonant Inc. (the “Company”) believes that the granting of equity and cash
compensation to members of its Board of Directors (the “Board,” and members of
the Board, “Directors”) represents a powerful tool to attract, retain and reward
Directors who are not employees of the Company (“Outside Directors”). This
Outside Director Compensation Policy (the “Policy”) is intended to formalize the
Company’s policy regarding cash compensation and grants of equity to its Outside
Directors. Unless otherwise defined herein, capitalized terms used in this
Policy will have the meaning given such term in the Company’s 2014 Omnibus
Incentive Plan (the “Plan”). Outside Directors will be solely responsible for
any tax obligations they incur as a result of the equity and cash payments
received under this Policy.
I.
ANNUAL RETAINERS

Each Outside Director will receive an annual retainer of $50,000 in cash for
serving on our board of directors. The Outside Director who serves as Chairman
of the Board or, if the Chairman of the Board is not an Outside Director, Lead
Independent Director, will receive an additional annual cash retainer of
$25,000. Outside Directors will be reimbursed for reasonable travel and other
expenses in accordance with the Company’s then current reimbursement policies.
II.
PAYMENT

Each annual retainer will be paid ratably on a fiscal quarterly basis to each
Outside Director who has served in the relevant capacity for the immediately
preceding fiscal quarter no later than thirty (30) days following the end of
such preceding fiscal quarter. For purposes of clarification, an Outside
Director who has served as an Outside Director or as Chairman of the Board or
Lead Independent Director, as applicable, during only a portion of the
immediately preceding fiscal quarter will receive a pro-rated payment of the
quarterly payment of the applicable annual retainer(s), calculated based on the
number of days such Outside Director has served in the relevant capacities.
III.
REVISIONS

The Board in its discretion may change and otherwise revise the terms of the
cash compensation granted under this Policy, including, without limitation, the
amount of cash and timing of unearned compensation to be paid on or after the
date the Board determines to make any such change or revision.
IV.
EQUITY COMPENSATION

Outside Directors will be entitled to receive all types of Awards under the
Plan, including discretionary Awards not covered under this Policy. Any Award
granted pursuant to this Policy will be subject to the other terms and
conditions of the Plan and form of award agreement approved for use under the
Plan. All grants of Awards to Outside Directors pursuant to this Policy will,
except as otherwise provided herein, be made in accordance with the following
provisions:

4

--------------------------------------------------------------------------------




(a)
Initial Award. Each person upon first becoming an Outside Director will be
granted a Restricted Stock Unit Award of 24,000 Restricted Stock Units (the
“Initial RSU Award”) on the date of the first Board or Compensation Committee
meeting occurring on or after the date on which such person first becomes an
Outside Director, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy; provided, however, that a Director
who is an Employee (an “Inside Director”) who ceases to be an Inside Director,
but who remains a Director, will not receive an Initial RSU Award. The shares
underlying the Initial RSU Award will vest as to one-half of the shares subject
to such award on each of the first and second anniversary of the commencement of
the individual’s service as an Outside Director, subject to continued service as
a director through the applicable vesting date.



(b)
Annual Award. Each Outside Director will be automatically granted a Restricted
Stock Unit Award with a Value of $50,000 (the “Annual RSU Award”), provided that
the number of Shares covered by the Annual RSU Award shall be rounded down to
the nearest whole Share, on the date of each annual meeting of stockholders
(each, an “Annual Meeting”), if, as of such Annual Meeting date, he or she will
have served on the Board as a Director for at least the preceding six
(6) months; provided that any Outside Director who is not continuing as a
Director following the applicable Annual Meeting will not receive an Annual RSU
Award with respect to such Annual Meeting. One-half of the shares underlying the
Annual RSU Award will vest on the earlier of (i) the day prior to the first
annual meeting of stockholders following the grant or (ii) one year from grant,
and one-half of the shares underlying the Annual RSU Award will vest on the
earlier of (i) the day prior to the second annual meeting of stockholders
following the grant or (ii) two years from grant, subject to continued service
as a director through the applicable vesting date.



(c)
Chairman or Lead Independent Director Awards. An Outside Director who serves as
Chairman of the Board or, if the Chairman of the Board is not an Outside
Director, Lead Independent Director, will receive the following additional
Awards:



(i)
Initial Award. The Outside Director upon first becoming Chairman of the Board or
Lead Independent Director will be granted a Restricted Stock Unit Award with a
Value equal to $25,000, pro rated based on the number of days remaining from the
date on which such Outside Director first becomes Chairman or Lead Independent
Director until the first anniversary of the Company’s last Annual Meeting (the
“Initial Chairman Award”), provided that the number of Shares covered by the
Initial Chairman Award shall be rounded down to the nearest whole Share, on the
date of the first Board or Compensation Committee meeting occurring on or after
the date on which such Outside Director first becomes Chairman or Lead
Independent Director; provided, however, that an Outside Director who is
Chairman of the Board and becomes Lead Independent Director, or is Lead
Independent Director and becomes Chairman of the Board, will not receive an
Initial Chairman Award as a result of such change in status. One-half of the
shares underlying the Initial Chairman Award will vest on the earlier of (i) the
day prior to the first annual meeting of stockholders following the grant or
(ii) one year from grant, and one-half of the shares underlying the Initial
Chairman Award will vest on the earlier of (i) the day prior to the second
annual meeting of stockholders following the grant or (ii) two years from grant,
subject to continued service as


5

--------------------------------------------------------------------------------




Chairman of the Board and/or Lead Independent Director through the applicable
vesting date.


(ii)
Annual Award. The Outside Director who serves as Chairman of the Board or, if
the Chairman of the Board is not an Outside Director, Lead Independent Director,
will be automatically granted a Restricted Stock Unit Award with a Value of
$25,000 (the “Annual Chairman Award”), provided that the number of Shares
covered by the Annual Chairman Award shall be rounded down to the nearest whole
Share, on the date of each Annual Meeting, if, as of such Annual Meeting date,
he or she will have served on the Board as a Director for at least the preceding
six (6) months; provided that any Outside Director who is not continuing as a
Director following the applicable Annual Meeting will not receive an Annual
Chairman Award with respect to such Annual Meeting. One-half of the shares
underlying the Annual Chairman Award will vest on the earlier of (i) the day
prior to the first annual meeting of stockholders following the grant or
(ii) one year from grant, and one-half of the shares underlying the Annual
Chairman Award will vest on the earlier of (i) the day prior to the second
annual meeting of stockholders following the grant or (ii) two years from grant,
subject to continued service as Chairman of the Board and/or Lead Independent
Director through the applicable vesting date.



(d)
Value. For purposes of this Policy, “Value” means, with respect to any Annual
RSU Award, Initial Chairman Award or Annual Chairman Award, the fair market
value of the shares subject to the applicable award on the date of grant, as
computed in accordance with our Plan.



(e)
No Discretion. No person will have any discretion to select which Outside
Directors will be granted an Initial RSU Award, Annual RSU Award, Initial
Chairman Award or Annual Chairman Award under this Policy or to determine the
number of Shares to be covered by such Initial RSU Award, Annual RSU Award,
Initial Chairman Award or Annual Chairman Award, as applicable (except as
provided in subsection (f) below and pursuant to the Amendment and Termination
provisions of this Policy).



(f)
Revisions. The Board in its discretion may change and otherwise revise the terms
of Initial RSU Awards, Annual RSU Awards, Initial Chairman Awards and/or Annual
Chairman Awards granted under this Policy, including, without limitation, the
number of Shares subject thereto, to provide for Initial RSU Awards, Annual RSU
Awards, Initial Chairman Awards and/or Annual Chairman Awards of the same or
different type (e.g., Options, Restricted Stock Units, or other types of Awards)
granted on or after the date the Board determines to make any such change or
revision.



V.SECTION 409A
In no event will cash compensation under this Policy be paid after the later of
(i) the fifteenth (15th) day of the third (3rd) month following the end of the
Company’s fiscal year in which the compensation is earned, or (ii) the fifteenth
(15th) day of the third (3rd) month following the end of the calendar year in
which the compensation is earned, in compliance with the “short-term deferral”
exception under Section 409A of the Internal Revenue Code of 1986, as amended,
and the final regulations and guidance thereunder, as such may be amended from
time to time (together, “Section 409A”).  It is the intent of this Policy that
this Policy and all payments hereunder be exempt from or otherwise comply with

6

--------------------------------------------------------------------------------




the requirements of Section 409A so that none of the compensation to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to be so exempt or
comply.


VI.
AMENDMENT AND TERMINATION

The Board may at any time amend, alter, suspend or terminate the Policy.
VII.
EFFECTIVE DATE

This Policy is effective as of the date of its approval by the Company’s Board
of Directors on August 6, 2015.



7